DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 2, the claims recite “and/or.” It is unclear what the metes and bounds of this claim limitation are since two types of electrodes are claimed, and it is not clear whether the device requires one or both.
Regarding claim 3, the claim recites “some of which are of a polarity.” It is unclear what the metes and bounds of “some” entail.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No 2012/0289823 granted to Lee et al (hereinafter “Lee”).
In reference to claim 1, Lee discloses an electrical stimulator device [e.g. main body 132] composed of: a minimum of one electrode belonging to a group that contains type-1 and/or type-2 electrodes [e.g. electrodes 140-t2] supported by a first supporting device formed as a rigid penetrating device, whereas the type-2 electrodes are adapted to adjust an electric field in a volume inside an animal, the volume being inside an external surface of the animal or at a surface of the animal, or inside an internal organ of the animal and the type-1 electrodes [e.g. electrodes 140-t1] are adapted to apply electrical stimulating current to and/or from the rigid penetrating device, wherein the rigid penetrating device is capable of being inserted into at least part of the volume inside the animal or inside an organ of the animal, is adapted to either inject an electric current in its surroundings and/or to create an electric field in its surroundings capable of applying a directive force on existing electric charges in its environment [e.g. abstract, paragraph 0043]. Lee, however, fails to describe wherein the rigid penetrating device is adapted to be inserted into at least part of the volume inside the animal or inside an organ of the animal for a time no longer than 12 hours. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Lee to not have the device inside the animal for longer than 12 hours, since it is known that it is unsafe and may cause harm to the animal for undergoing a procedure of that time length.
Claims 8-11 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of U.S. Patent Application Publication No 2013/008551 granted to Bachinski et al (hereinafter “Bachinski”).
In reference to claims 8-11 and 14, Lee discloses electrical stimulator device but fails to describe where the device may be used as part of dental procedures on an animal. Bachinski discloses a handheld device and further describe where it may be advantageous for veternarians to use this device on animals for dental procedures [e.g. 0173]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Lee, and use the it for the treatment of dental procedures in animals, since such a modification would provide the predictable results of being able to minimize the animal’s discomfort during a dental procedure. 
In reference to claim 15, Lee discloses wherein the electrodes are one or more electrodes from a group of type-1 electric charge injecting electrode and type-2 field shaping electrode [e.g. 0101].
Allowable Subject Matter
Claims 4-7, 9, 12-13, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792